Title: To John Adams from Alexander Hamilton, 9 April 1791
From: Hamilton, Alexander
To: Adams, John



Sir
Treasury Department April 9th. 1791

I have just received a letter from Mr. Short which I wish to submit, in order to certain measures being taken upon it, to yourself and the heads of the executive departments, in pursuance of the President’s letter of the 4th. instant, which I take it for granted has been communicated to you by the Secretary of State.
I request therefore that you will please to name a time and place for the meeting; and that it may be as early as will be convenient to you after tomorrow.—
I have the honor to be / with the most respectful attachment, / Sir, / Your Obedient servant
Alexander Hamilton